Citation Nr: 1721357	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.

2.  Entitlement to a higher disability rating for residuals, shell fragment wound, abdomen, currently with a noncompensable evaluation for a linear scar. 


REPRESENTATION

Appellant represented by:	Matthew O. Ward, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a Board hearing held by videoconference equipment before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.  The Board has noted that due to apparent technical difficulties, the initial portion of the Veteran's testimony was not recorded.  However, there is clearly no prejudice with respect to the claim for PTSD, as the claim is granted below.  Regarding the claim for an increased rating for the scars, the Board notes that the portion of the hearing pertaining to the current symptoms of the scars was properly recorded and provides a basis for assigning an increased 10 percent rating.  Accordingly, the Board finds that there is no prejudice in issuing a decision on both issues without a delay for the purpose of affording the Veteran another hearing.  

The issue of entitlement to an increased disability rating pertaining to residuals, abdominal shell fragment wound, other than scar, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a September 2007 decision, the Board denied the Veteran's claim for service connection for PTSD; unappealed Board decisions are final.

2.  Evidence associated with the claims file since the September 2007 denial is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  The Veteran suffers from PTSD that is causally related to combat during his active military service.

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's abdominal scar, residual of shell fragment wound, is linear, measures 13 cm by .5 cm, and becomes painful with repeated stooping and bending.


CONCLUSIONS OF LAW

1.  The September 2007 Board decision denying the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2002, 2014); 38 C.F.R. § 20.1100 (2007, 2016)

2.  As evidence pertinent to the claim for service connection for PTSD received since the Board's September 2007 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304,  (2016).



4.  The criteria for a 10 percent evaluation but no higher for linear scar, residual of abdominal shell fragment wound, is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159(b), 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied with respect to the issues adjudicated herein, the Board concludes that this duty does not preclude adjudication at this time because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Claim to Reopen Issue of Entitlement to Service Connection for PTSD

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish service connection for PTSD, which he asserts was caused by his military service.  The Board previously denied the Veteran's claim for service connection for PTSD in September 2007, and the Veteran did not appeal the denial to the Court.  Unappealed Board decisions are final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  The basis of the Board's prior denial was that the record did not establish that the Veteran had a current PTSD disability.

In support of his claim to reopen the issue of entitlement to service connection for PTSD, the Veteran submitted VA treatment records from April 2010 through July 2010 documenting the Veteran's diagnosis of PTSD, made by a VA psychiatrist.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for PTSD is warranted.


III.  Claim for Entitlement to Service Connection for PTSD
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(2).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran contends that he suffers from PTSD relating to an in-service stressor when he was wounded in the abdomen by shrapnel launched from an anti-tank mine.  In a December 2009 stressor letter, the Veteran described this experience as painful and agonizing, and stated that when he was hospitalized, he witnessed many soldiers yelling and screaming with lost limbs.  The Veteran's service treatment records document that he was injured by a booby trap in April 1970, resulting in an abdominal wound and perforation of the small bowel secondary to the wound.  The claims file also contains documentation confirming that the Veteran was awarded the Purple Heart for wounds received in April 1970 during his service in the Republic of Vietnam.  The evidence therefore clearly establishes that Veteran was wounded in combat by hostile forces.

Over the course of this appeal, the Veteran has been evaluated and treated by a number of VA psychiatrists and licensed clinical social workers who have consistently found, since at least April 2010, that the Veteran symptom presentation meets the diagnostic criteria for an Axis I diagnosis of PTSD. The Veteran endorsed symptoms of nightmares, night sweats, waking up kicking, intrusive thoughts, anxiety, severely shortened temper, avoidance and isolationist behaviors, flashbacks, and hypervigilance.  Several of these treatment notes indicate that the Veteran struggled to talk about his in-service experiences and current symptoms, frequently becoming tearful during the sessions.  While heavily implied by most of the VA medical personnel, a VA psychiatrist in July 2010 diagnosed the Veteran with "PTSD relating to VN combat" and major depression.  While other Axis IV stressors were noted, such as marital issues, the VA psychiatrist indicated that the Veteran's marital stressors were due to his PTSD symptoms.

When considering the evidence of record under the aforementioned laws and regulations, the Board finds that a preponderance of the evidence supports a conclusion that the Veteran presently suffers from PTSD etiologically related to his combat stressor in the Republic of Vietnam during active military service.  In so finding, the Board acknowledges that the Veteran was previously denied service connection for PTSD largely based on a March 2003 VA examination finding that the evidence did not demonstrate symptoms sufficient to warrant a diagnosis of PTSD; however, more recent medical evidence of record strongly indicates that the Veteran's symptoms have increased in number and severity, and the Veteran has consistently carried a diagnosis of PTSD due to combat stressors throughout the present appeal period.  Therefore, an award of service connection for PTSD is warranted.       

IV.  Claim for an Initial Compensable Disability Rating for 
Residuals, Shell Fragment Wound, Abdomen

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of shell fragment wound of the abdomen is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.

The criteria for evaluating scars were amended effective October 23, 2008, and the amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2016).  As the Veteran's claim for a higher disability rating was filed subsequent to this date, only the new criteria are for application.

DC 7805 states that scars, other (including linear scars) and other effects of scars are to be evaluated under DCs 7800, 7801, 7802, and 7804.  Any disabling effect(s) not considered in a rating provided under these diagnostic codes is to be evaluated under an appropriate diagnostic code.

DC 7800 is for burn scar(s) of the head, face, or neck.  The Veteran's scar is located on his abdomen; therefore, this diagnostic code is inapplicable.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under Diagnostic Code 7801.  A 10 percent evaluation is warranted for a scar with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).

Diagnostic Code 7802, for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, calls for a 10 percent evaluation if the scar has an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) specifies that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804, for scars that are unstable or painful, calls for a 10 percent evaluation for one or two scars that are unstable or painful.  Note (1) specifies that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) specifies that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

The Veteran was provided with a VA examination pertaining to his abdominal scar in August 2010.  The examination report stated that the Veteran did not [then] currently have symptoms of pain, skin breakdown, other symptoms, or limitations on employment or activities of daily living.  The abdominal scar was described as linear and 13 by .5 centimeters, with hyperpigmented edges with hypopigmented center.

On his March 2013 supplemental appeal, the Veteran reported that the older he gets, the more his scar bothers him.  He stated that it was sometimes painful with exercise and sexual activity.  At the April 2016 Board hearing, the Veteran testified that his scar becomes painful when doing strenuous activity or if he tries to consistently stoop or bend, such as when doing yardwork or tasks around the house.   

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected abdominal scar, residual of shell fragment wound, warrants an initial evaluation of 10 percent, but no more, under DC 7804.  The Veteran is competent to report his subjectively-experienced symptoms of pain to the area of the scar with repetitive or strenuous activity, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

While the August 2010 examination report indicates that the Veteran did not report current symptoms associated with his scar, it is unclear whether the Veteran merely did not mention such symptoms or whether he affirmatively denied them at that time.  Regardless, the Board will resolve all reasonable doubt in the Veteran's favor and find that the later evidence of record demonstrates entitlement to a 10 percent disability rating for a linear scar which is painful.  

An initial evaluation in excess of 10 percent is not warranted, however, because the scar is not deep or nonlinear, does not cover an area of 144 square inches or greater, and is not also unstable.  See 38 C.F.R. § 4.188, Diagnostic Codes 7801, 7802, 7804.  Although the Veteran described that the scar becomes painful with particular movements, he has not asserted that the severity of such has resulted in functional limitation in such movements or interference with his activities of daily living.  A preponderance of the evidence is therefore against a finding that separate evaluations are warranted under DC 7805 for disabling effects not considered in a rating provided under the diagnostic codes for scars.  

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, that a claim for an increased rating encompasses a claim for a total rating based on unemployability due to service-connected disability when either expressly raised by the Veteran or when reasonably raised by the record.  22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected abdominal scar, either alone or when considering its effect along with other service-connected disabilities, renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an initial compensable evaluation for a right upper chest scar.



ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.

A 10 percent disability rating, but no higher, for linear scar, residual of abdominal shell fragment wound, is granted.


REMAND

At the Board hearing, the Veteran's representative asserted that the Veteran suffered from gastric reflux and gastric distress, and/or gastroesophageal reflux disease (GERD) as a result of his in-service abdominal shell fragment wound.  Because the Veteran was previously granted service connection for residuals of the abdominal shell fragment wound, rather than solely for the residual scar, the Board will interpret his claim for a higher disability rating for his service-connected residuals, shell fragment wound, abdomen to include seeking entitlement to a separate disability rating for residuals of the shell fragment wound other than the scar. 

While the Veteran has been provided with VA examination pertaining to whether current colon polyps are a result of his in-service abdominal shell fragment wound with perforation of the small intestine, the examiner did not address whether the Veteran has gastric symptoms and/or disability residuals of the in-service wound and exploratory laparotomy.  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be provided with an additional VA examination which addresses whether his gastric symptoms represent residuals of abdominal shell fragment wound.

As the Board is remanding this claim for further development, action should be taken to obtain any outstanding VA treatment records and associate them with the file.

Accordingly, the claim is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records from November 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination regarding the etiology of his claimed gastric distress, and whether such is a residual of the Veteran's in-service shell fragment wound to the abdomen with perforation of the small bowel and subsequent exploratory laparotomy.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

 The examiner should specifically address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's described gastric distress and reflux (diagnosed as GERD in VA treatment records) represents a residual of his in-service abdominal shell fragment wound?  

b.   If the Veteran's GERD or other disability resulting in gastric distress/reflux is not found to be a residual of his in-service wound: 

i.  Is it at least as likely as not (a 50 percent probability or greater) that the gastric disability was caused by his service-connected residuals, shell fragment wound of the abdomen?

ii.  Is it at least as likely as not (a 50 percent probability or greater) that gastric disability is aggravated by his service-connected residuals, shell fragment wound of the abdomen?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

4.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to a higher disability rating for residuals, shell fragment wound, abdomen (other than scar).  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


